Citation Nr: 1721016	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-28 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for lumbar spinal stenosis on an extraschedular basis.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine, to include radiculopathy of the upper extremities.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1977. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from May 2011 and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In the May 2011 rating decision, the RO granted the Veteran a temporary total evaluation of 100 percent for his lumbar spinal stenosis, effective November 22, 2010 based on surgery necessitating convalescence, and a 20 percent evaluation effective February 1, 2011.  In correspondence received in June 2011, the Veteran specifically disagreed with the assigned 20 percent rating.  He perfected this appeal.

The RO granted the Veteran service connection for degenerative disc disease of the cervical spine in the January 2015 rating decision.  The RO assigned a 20 percent rating, effective November 29, 2010.  The Veteran filed a timely notice of disagreement with this assigned 20 percent rating in June 2015.  Although the RO subsequently found clear and unmistakable error in the January 2015 decision, and has since awarded a temporary total 100 percent rating effective May 5, 2011 based on convalescence following cervical spine surgery, and a 20 percent rating from July 1, 2011 to the present day, the Veteran has not expressed satisfaction with the assigned 20 percent rating.  As such, the issue remained on appeal, and the Board in December 2015 entered a remand for issuance of a Statement of the Case (SOC).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  In May 2016 the RO issued an SOC and the Veteran perfected the appeal.

In regard to the lumbar spine increased rating claim, since filing his June 2011 notice of disagreement, the Veteran has undergone two additional lumbar spine surgeries.  The first, a lateral microdiskectomy, occurred on May 30, 2012.  The second, a lateral interbody fusion, L3-L4, occurred on October 28, 2013.  During the appeal period, the Veteran specifically requested temporary total evaluations under the provisions of 38 C.F.R. § 4.30 for periods of convalescence following both surgeries respectively.  In a September 2015 rating decision, the RO granted these temporary total ratings, each for the maximum period of three months.  One 100 percent rating was assigned effective May 30, 2012 until August 31, 2012, and another 100 percent rating was assigned effective October 28, 2013 to January 31, 2014.  For all times outside of these convalescence periods, a 20 percent rating was in effect.  

In a December 2015 Board decision, the Board bifurcated the Veteran's increased rating claim for lumbar spinal stenosis, denying the claim for a schedular rating greater than 20 percent and remanding the claim for an extraschedular rating greater than 20 percent. 

As will be discussed further below, by an August 2016 Director, Compensation Service decision and September 2016 RO rating decision, an additional 10 percent rating on an extraschedular basis was granted for the lumbar spine disorder, rendering the disability rating 30 percent disabling effective February 1, 2011.

In the December 2015 Board remand, the Board found TDIU raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In regard to the December 2015 Board remand, all remand instructions are complete.  The Veteran's increased rating claim for lumbar spinal stenosis was referred to the Under Secretary of Benefits, or Director, Compensation Service, for extraschedular consideration, the Veteran was given the TDIU claims forms, and an SOC as to the cervical spine increased rating claim was entered.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

The claims file includes additional evidence in regard to the cervical spine increased rating claim that has been submitted after the case was transferred to the Board and has not yet been considered by the RO.  However, because the Veteran filed his VA-9 substantive appeal after February 2, 2013, the Board may initially review this new evidence submitted by the Veteran.  38 U.S.C.A. § 7105 (e)(1).

As will be explained further below, the Board finds that the Veteran's cervical spine disability manifests with upper extremity radiculopathy symptoms, as such, the issue has been recharacterized above.

The issue of service connection for upper extremity right side radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran, via his representative, has notified the Board that he wishes to withdraw his appeal for TDIU.

2.  The Veteran's cervical spine disability has not manifested as forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  There is no indication of intervertebral disc syndrome of the cervical spine with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

3.  The Veteran has upper left extremity radiculopathy, as a component of his service-connected cervical spine disability. 

4.  The competent evidence of record does not show that the Veteran's lumbar spine disability is so exceptional or unusual, when the combined impact of service connected disabilities is considered, to warrant the assignment of a rating on an extra-schedular basis.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran via his representative have been met as to TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected cervical spine disability have not been met at any time.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5242 (2016).

3.  Service connection for upper, left extremity radiculopathy, associated with the service-connected cervical spine disability, is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, DC 8510 (2016).

4.  The criteria for a 30 percent rating (20 percent schedular and 10 percent extraschedular), but no higher, for the lumbar spine have been approximated for the entire rating period; no rating higher than 10 percent is warranted on an extraschedular basis.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdraw TDIU

In May 2016, the Veteran's representative submitted a writing indicating the claim for unemployability was being withdrawn.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative has withdrawn this appeal for TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

January 2011 and August 2012 letters provided proper notice with regard to the increased ratings claims.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, several VA examinations were conducted in regard to the cervical spine claim and the Veteran's other disabilities as contemplated by the extraschedular increased rating claim for lumbar spine.  The Board finds the examination reports, when considered together, to be thorough and complete and sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disabilities under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Increased Rating Cervical Spine

Legal Criteria

Turning to the provisions in effect regarding evaluation of the specific disability under consideration, the Board notes that the rating criteria for diseases and injuries of the spine are set forth under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  The Veteran's degenerative arthritis of the cervical spine is evaluated under Diagnostic Code 5242 for degenerative arthritis of the spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is contemplated when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is appropriate for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability evaluation manifests with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

In determining the degree of limitation of motion for musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Facts and Analysis

In September 2010, an assessment of cervical radiculopathy was made.  The Veteran reported neck and right scapular pain.  He denied numbness, weakness or bowel or bladder problems.  

In March 2011, an examiner found no abnormal motion with flexion and extension in the cervical spine.  The examiner found possible radiculopathy on the right side to cervical spine conditions.  The Veteran reported radiating pain in the right scapula.  

In September 2011, the Veteran reported subjective numbness in his left side finger tips.  No limitation in cervical spine flexion was recorded, and extension, bilateral rotation, and bilateral flexion were noted as 25 degrees.

In October 2011, the Veteran appeared for a VA examination as to peripheral nerves.  The examiner diagnosed no cervical radiculopathy and no pain in the upper extremities.  The upper radicular group was normal.

The Veteran appeared in January 2012 for a cervical spine VA examination.  Physical examination of the cervical spine revealed no muscle spasms, no scoliosis, no atrophy, no deformities, and no pain to palpation.  The Veteran's cervical spine rotation to the right was 70 degrees, to the left 60 degrees, extension is 25 degrees, flexion is 20 degrees, side bend is right 20 degrees, and side bend left is 30 degrees.  There were subjective complains of pain with extension, side bending to the right and left, and rotation to the right and left.  Deep tendon reflexes of upper and lower extremities were even at 2/4.  Motor strength was 5/5 distal and proximal, in both upper and lower extremities.  Hoffmann sign was negative.  Muscle tone normal.  The Veteran reported pain which radiates to the right shoulder.  Sensation was intact to light touch except for digits 1 and 2 of the right hand which were decreased when compared digits 1 and 2 on the left hand.  After repetitive range of motion of the cervical spine, no additional limitation of joint function due to pain, fatigue, or lack of endurance was found.  The assessment was status post cervical spine surgery for cervical degenerative disc disease and right C5 cervical radiculopathy.

In September 2012, in an addendum to a lumbar spine VA examination, the examiner stated that it is possible that radiculopathy is present with a normal EMG, especially in the setting of spinal stenosis, where the nerve root compression is intermittent.

A VA examination was conducted again in June 2016.  The diagnoses were degenerative disc disease and foraminal stenosis/central stenosis.  The examiner found "severe and exceptional neck pain due to C5-C6 bilateral foraminal stenosis and HNP at C1-T1."  The Veteran reported he is unable to drive a car more than two hours without rest, due to severe neck pain and shoulder muscle spasm.  Desk work is limited to two hours due to severe neck and shoulder pain.  The examiner stated the Veteran's work as an investment consultant requires daily driving and desk work over two hour periods, as such, his occupational tasks are impaired by his cervical spine disability.  Forward flexion was 30 degrees, extension was 30 degrees, right lateral flexion was 35 degrees, left lateral flexion was 30 degrees, right lateral rotation was 45 degrees, and left lateral rotation was 45 degrees.  Neck pain precluded repetitive testing.  Midline cervical spine tenderness and palpable muscle spasm were noted.  Spinal contour was abnormal.  Less movement than normal, weakened movement, excess fatigability and deformity were noted.  The examiner noted reduced muscle strength in left shoulder abduction and shoulder flexion due to the cervical spine disability.  Deep tendon reflexes bilaterally were hypoactive.  No atrophy and no ankylosis were noted.  Sensory tests were normal.  The examiner found intermittent left shoulder and upper arm numbness and weakness of the deltoid/ supraspinatus due to radiculopathy.  Moderate pain was noted in both upper extremities.  The examiner noted mild radiculopathy in the left upper extremity and did not specify as to the right upper extremity.  Upper and middle radicular groups on the left side were noted to be involved, right side was not specified.  The examiner found IVS of the cervical spine at HNP C1-T1, with incapacitating episodes at least 1 week but less than 2 weeks.

A rating in excess of 20 percent for the cervical spine disability is not warranted under schedular criteria.  There is no indication the service connected disability is productive restriction of forward flexion of the cervical spine to  15 degrees or less, or, any ankylosis of the cervical spine.  While the June 2016 VA examiner found IVS of the cervical spine, there is no indication of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, as would warrant a higher rating.  

The Board accepts that the Veteran reports neck and cervical spine pain and spasms, and limitation of motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion or the functional equivalent of limitation of flexion required to warrant the next higher evaluation pendency of the appeal.  This is so even when pain on use or during flares is taken into account.  As such, the Board finds that the currently assigned evaluation is appropriate for the Veteran's cervical disability.

Upper Extremity Radiculopathy Associated with Cervical Spine

The Board finds a separate rating is warranted for radiculopathy associated with the cervical spine disability.  Any associated objective neurological abnormalities are to be rated separately, under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

In June 2016, the VA examiner determined the Veteran experienced radicular pain or subjective symptoms due to radiculopathy.  The Veteran reported intermittent left shoulder/upper arm numbness, weakness of the deltoid muscle and weakness of the supraspinatus muscle.  The examiner found that the Veteran had mild radiculopathy of the left upper extremity involving the C5/C6 (upper radicular group) and C7 (middle radicular) nerve groups.  The examiner further determined that the Veteran did not have any other objective neurologic abnormalities or findings associated with the cervical spine condition.  

The Board finds the report of the June 2016 VA examination is sufficient to document that the Veteran experiences the separate neurological abnormality of radiculopathy to the left upper extremity and that service connection is warranted.  


Increased Rating Lumbar Spine (Extraschedular)

The December 2015 Board remand referred the Veteran's increased rating claim for lumbar spinal stenosis to the Under Secretary of Benefits, or Director, Compensation Service, for extraschedular consideration, to include consideration of the collective impact of the Veteran's service-connected disabilities on his overall impairment, to determine whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321 (b) in light of the Federal Circuit's decision in Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014) (The Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions).

The Board noted that the record demonstrates that the Veteran has undergone three surgeries on his service-connected lumbar spine since November 2010, one surgery on his service-connected cervical spine in May 2011, and a total knee replacement for his service-connected right knee in February 2013.  

The Board highlighted that in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of a veteran's service-connected disabilities in assessing the disability picture, and whether it rendered the schedular criteria inadequate such that referral to the Under Secretary for Benefits or the Director of the VA Compensation Service for extraschedular consideration is warranted.  Given that the Veteran's service-connected lumbar spine disability has required frequent surgeries and convalescence periods within a short period of time, and his other service-connected cervical spine and knee disabilities have similarly required surgery with convalescence periods during the period under review, the Board found the Veteran's overall disability picture demonstrates an exceptional circumstance where the evaluation of the individual conditions in and of themselves fails to capture the impairment caused by of all his service-connected disabilities in combination.  

Since the Board remand, a February 2016 rating decision awarded a 100% rating, and special monthly compensation effective for right total hip arthroplasty, effective November 17, 2015 to January 1, 2017.  Effective January 1, 2017, the 100% evaluation for the right total hip arthroplasty was reduced to 30%.  

The Veteran is also service-connected for right knee osteoarthritis evaluated at 30%; lumbar stenosis evaluated at 30%; degenerative disc disease of the cervical spine evaluated at 20%; right and left lower extremity radiculopathy and left knee osteoarthritis each evaluated at 10%; upper, left extremity radiculopathy evaluated at 20%; and non-compensable evaluations for pulmonary sarcoidosis, and hiatal hernia.

In May 2016, the Veteran was asked to complete and submit a VA Form 21-8940, Application For Increased Compensation Based in Unemployability.  The Veteran responded with a request to formally withdraw his claim for unemployability.

In an August 2016 administrative decision, the Director, Compensation Service, granted an additional 10 percent evaluation under diagnostic code 5238, effective February 1, 2011.  Due to the Veteran's prior lumbar spine surgeries conducted since 2010, and the symptoms, severity, and prior surgeries of the service-connected right and left knees, right hip, lumbar and cervical spine, bilateral lower extremity disabilities, the decision states that the evidence presents an exceptional and unusual disability picture.  A September 2016 RO rating decision subsequently granted this 10 percent.  

While an extraschedular rating for the lumbar spine disability was granted, as a full grant of benefits was not provided, the Board considers whether a higher evaluation is warranted.   Further, the opinion of the Director, Compensation Service on eligibility for an extraschedular rating is the de facto decision of the agency or original jurisdiction and not evidence.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).  

The Board here finds a higher rating in excess of 10 percent for extraschedular consideration is not warranted.

As noted by the Court, "[b]ecause the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case."  Floyd v. Brown, 9 Vet. App. 88, 97 (1996). 

The RO has rated the Veteran's lumbar spine disability under Diagnostic Code 5238 for spinal stenosis.  The Rating Schedule directs that spine disabilities rated under Diagnostic Codes 5235 to 5242 should be rated under common criteria found in the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula: 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine exists; a 50 percent rating is warranted where unfavorable ankylosis of the thoracolumbar spine exists; a 100 percent rating is warranted where unfavorable ankylosis of the entire spine exists.

As previously noted by the record, the Veteran has endured surgery on his lumbar spine, cervical spine, knees and hip during the appeals period.

A January 2012 VA examination indicates that the Veteran does desk work and works in finance.  During the April 2012 VA examination, the examiner noted that the Veteran's lumbar spine disability limits his ability to do heavy lifting.  During the September 2015 VA examination, the Veteran reported he cannot sit or stand for a long period of time, and has pain after walking a long period.  The examiner noted a limited ability to twist, bend, or lift heavy objects.  

The Veteran appeared for a VA examination as to lumbar spine in June 2016.  Forward flexion was 70 degrees, extension was 20 degrees, bilateral flexion was 15 degrees, bilateral rotation was 15 degrees.  The examiner noted prolonged sitting over 45 minutes or standing over 30 minutes results in severe and exceptional low back pain and paravertebral muscle spasm, even after surgical procedures.  The examiner noted that the Veteran is unable to walk on tip toes or heels due to back pain and muscle weakness in lower extremities.

During the June 2016 VA examination for cervical spine, the Veteran reported he is unable to drive a car more than two hours without rest, due to severe neck pain and shoulder muscle spasm.  Desk work is limited to two hours due to severe neck and shoulder pain.  The examiner stated the Veteran's work as an investment consultant requires daily driving and desk work over two hour periods, as such, his occupational tasks are impaired by his cervical spine disability.  

The Board notes that the Veteran is impaired by his disabilities and the collective impact warrants a 10 percent extraschedular rating, as already assigned by the Director, Compensation Service and the RO, on that basis of the extraordinary disability picture demonstrated, bringing the rating for lumbar spine disability to 30 percent.  The 10 percent extraschedular rating is adequate, as the Veteran industrial capacity is limited, but he is able to work, full time, with frequent rest.  

As the preponderance of the above evidence reflects that an extraschedular rating higher than 10 percent is not warranted, the benefit of the doubt doctrine is not for application.  A rating in excess of 30 percent for the lumbar spine disability is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3. 


ORDER

The appeal is dismissed as to TDIU.

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine is denied.

Service connection for radiculopathy of the left upper extremity, associated with the service-connected cervical spine disability, is granted.

Entitlement to a rating in excess of 30 percent for lumbar spinal stenosis on an extraschedular basis is denied.


REMAND

There are indications of possible upper extremity right side radiculopathy.

In September 2010, the Veteran reported right scapular pain.

In March 2011, an examiner found possible radiculopathy on the right side to cervical spine conditions.  The Veteran reported radiating pain in the right scapula.  

The Veteran appeared in January 2012 for a cervical spine VA examination.  The Veteran reported pain which radiates to the right shoulder.  Sensation was intact to light touch except for digits 1 and 2 of the right hand were decreased when compared digits 1 and 2 on the left hand.  The assessment was cervical degenerative disc disease and right C5 cervical radiculopathy, however, no nerve group was specified and the severity of the radiculopathy was not noted.

In September 2012, in an addendum to a lumbar spine VA examination, the examiner stated that it is possible that radiculopathy is present with a normal EMG, especially in the setting of spinal stenosis, where the nerve root compression is intermittent.

A VA examination was conducted again in June 2016.  The examiner found "severe and exceptional neck pain due to C5-C6 bilateral foraminal stenosis and HNP at C1-T1."  Deep tendon reflexes bilaterally were hypoactive.  Moderate pain was noted in both upper extremities.  The examiner noted mild radiculopathy in the left upper extremity and did not specify as to the right upper extremity.  Upper and middle radicular groups on the left side were noted to be involved, right side was not specified.  

It is unclear from the evidence whether service connection is warranted for the upper right extremity, as the Veteran has reported right shoulder pain throughout the appeals period, but the nature of the radiculopathy, including the nerve groups affected and the severity, is not specified.  Further, it is unclear whether the June 2016 examiner found radiculopathy in the right side.  As such, a remand is warranted for an addendum to the June 2016 VA examination to address this question, as specified below.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to the same VA examiner who conducted the June 2016 VA examination for a clarifying addendum opinion; if this examiner is not available, it should be forwarded to another appropriate examiner.

The examiner should review the entire claims file and note that it has been reviewed.  The examiner should opine whether it is as likely as not (a 50% or greater probability) that the Veteran's cervical spine disability manifested as upper, right extremity radiculopathy or otherwise nerve damage.  

If examination of the Veteran is required to answer this inquiry, an exam should be scheduled.  If the examiner who conducted the June 2016 VA examination is not available, arrange to have the above requested etiology opinion provided by a suitably qualified health care professional.  

2.  Thereafter, adjudicate whether entitlement to a separate compensable disability evaluation for upper, right extremity radiculopathy associated with service-connected cervical spine disability is warranted.  If the claim is denied, issue a statement of the case (SOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


